EXHIBIT 10.2
 
AMENDED AND RESTATED TERM NOTE
 
 
$15,500,000.00 April 5, 2010
 
 
FOR VALUE RECEIVED, the undersigned Vermont Pure Holdings, Ltd., a Delaware
corporation (“Holdings”), Crystal Rock LLC, a Delaware limited liability company
(“Crystal Rock LLC”), and Crystal Rock Holdings, Inc., a Delaware corporation
(“Crystal Rock Holdings”, and together with Holdings and Crystal Rock LLC
collectively, the “Borrowers”), hereby jointly and severally promise to pay to
the order of BANK OF AMERICA, N.A. (the “Lender”) at the Administrative Agent’s
Office (as such term is defined in the Credit Agreement referred to below):
 
(a)           prior to or on the Term Loan Maturity Date the principal amount of
FIFTEEN MILLION FIVE HUNDRED THOUSAND and 00/100 Dollars ($15,500,000.00) or, if
less, the aggregate unpaid principal amount of the Term Loan advanced by the
Lender to the Borrowers pursuant to the Amended and Restated Credit Agreement,
dated as of April 5, 2010 (as amended and in effect from time to time, the
“Credit Agreement”), by and among the Borrowers, the Administrative Agent, the
Lender and the other parties thereto, which amends and restates that certain
Credit Agreement, dated as of April 5, 2005, as amended, by and among Holdings,
Crystal Rock LLC, the Administrative Agent and the lenders party thereto;
 
(b)           the principal outstanding hereunder from time to time at the times
provided in the Credit Agreement; and
 
(c)           interest on the principal balance hereof from time to time
outstanding from the date hereof through and including the Term Loan Maturity
Date at the rates and terms and in all cases in accordance with the terms of the
Credit Agreement.
 
This Note evidences borrowings under and has been issued by the Borrowers in
accordance with the terms of the Credit Agreement.  The Lender and any holder
hereof is entitled to the benefits of the Credit Agreement, the Security
Documents and the other Loan Documents, and may enforce the agreements of the
Borrowers contained therein, and any holder hereof may exercise the respective
remedies provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof.  All capitalized terms used in
this Note and not otherwise defined herein shall have the same meanings herein
as in the Credit Agreement.
 
This Note amends and restates that certain Term Note dated April 5, 2005 in the
original principal amount of $18,200,000.00 executed and delivered by Holdings
and Crystal Rock LLC to the Lender (the “Original Note”).  This Note is executed
and delivered in substitution for, but not in satisfaction of, the Original
Note.
 
The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of the Drawdown Date of the Term Loan or at the time of
receipt of any payment of principal of this Note, an appropriate notation on the
grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, reflecting the making of the Term
Loan or (as the case may be) the receipt of such payment.  The outstanding
amount of the Term Loan set forth on the grid attached to this Note, or the
continuation of such grid, or any other similar record, including computer
records, maintained by the Lender with respect to the Term Loan shall be prima
facie evidence of the principal amount thereof owing and unpaid to the Lender,
but the failure to record, or any error in so recording, any such amount on any
such grid, continuation or other record shall not limit or otherwise affect the
obligation of the Borrowers hereunder or under the Credit Agreement to make
payments of principal of and interest on this Note when due.
 
 
1

--------------------------------------------------------------------------------

 
 
The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.
 
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
 
No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any future occasion.
 
The Borrowers and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
 
THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH OF THE
BORROWERS AND THE LENDER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS AND THE
LENDER BY MAIL AT THE ADDRESS SPECIFIED IN §17.6 OF THE CREDIT AGREEMENT.  EACH
OF THE BORROWERS AND THE LENDER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
 
EACH OF THE BORROWERS HEREBY REPRESENTS, COVENANTS AND AGREES THAT THE PROCEEDS
OF THE TERM LOAN SHALL BE USED FOR GENERAL COMMERCIAL PURPOSES AND THAT THIS
NOTE IS PART OF A “COMMERCIAL TRANSACTION” AS DEFINED BY THE STATUTES OF THE
STATE OF CONNECTICUT.  EACH OF THE BORROWERS HEREBY WAIVES ALL RIGHTS TO NOTICE
AND PRIOR COURT HEARING OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES
SECTIONS 52-278a ET. SEQ. AS AMENDED OR UNDER ANY OTHER STATE OR FEDERAL LAW
WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES THE ADMINISTRATIVE AGENT OR THE
LENDER MAY EMPLOY TO ENFORCE THEIR RIGHTS AND REMEDIES HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS.  MORE SPECIFICALLY, EACH OF THE BORROWERS ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT’S ATTORNEY AND/OR THE LENDER’S ATTORNEY MAY,
PURSUANT TO CONNECTICUT GENERAL STATUES, SECTION 52-278f, ISSUE A WRIT FOR A
PREJUDGMENT REMEDY WITHOUT SECURING A COURT ORDER.  EACH OF THE BORROWERS
ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE AND A HEARING SUBSEQUENT TO THE
ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY AS AFORESAID AND THE LENDER
ACKNOWLEDGES THE BORROWERS’ RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF
SAID WRIT.  EACH OF THE BORROWERS FURTHER WAIVES ITS RIGHTS TO REQUEST THAT THE
ADMINISTRATIVE AGENT OR THE LENDER POST A BOND, WITH OR WITHOUT SURETY, TO
PROTECT BORROWERS AGAINST DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY
SOUGHT OR OBTAINED BY THE ADMINISTRATIVE AGENT OR THE LENDER.
 


[Remainder of page intentionally left blank; next page is signature page.]
 
 
2

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the undersigned has caused this Note to be signed by
its duly authorized officer as of the day and year first above written.
 
VERMONT PURE HOLDINGS, LTD.
 
By: /s/ Peter K. Baker
 
Name: Peter K. Baker

 
Title: Chief Executive Officer

 
 
CRYSTAL ROCK LLC
 
By: /s/ Peter K. Baker
 
Name: Peter K. Baker

 
Title: Chief Executive Officer and Manager

 
 
CRYSTAL ROCK HOLDINGS, INC.
 
By: /s/ Peter K. Baker
 
Name: Peter K. Baker

 
Title: President

 
 
3

--------------------------------------------------------------------------------

 
 

   
Amount of
Balance of
   
Amount
Principal Paid
Principal
Notation
Date
of Term Loan
or Prepaid
Unpaid
Made By:
                                                                               
                                                                               
                                                                               
                                                           

 
 
 
 
4